Per Curiam.
This cause having heretofore been submitted £o'-the Court upon the transcript of the record of the dnfelocut'ory decree1 herein, and briefs -and argument of *455counsel for the respective parties, and the record having been seen and inspected, and the Court being now- advised of its judgment to be given in the premises, it seems to the court that there is no error in the said decree; it is, therefore, considered, ordered and adjudged by the Court that the said decree of the Circuit Court be, and the same is hereby affirmed.
All concur.